Citation Nr: 1746767	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-29 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for spondylolysis of L5 (lumbar spine disability).

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome (left knee disability).

3.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome (right knee disability).

4.  Entitlement to service connection a right wrist disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 2000 to February 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board previously considered this appeal in July 2015, and remanded these issues for further development in order to request additional treatment records and schedule VA examinations.  That development was completed, and the case returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

As an initial matter, the Board does not find substantial compliance with its previous July 2015 remand instructions, and may not properly continue with a decision in this case.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

First, the Board finds that the July 2016 VA examination does not comply with the prior Board remand directives.  The VA examiner was instructed to identify any current right wrist diagnoses and then provide a medical opinion that addressed various in-service incidents and post-service diagnoses.  The examiner listed two current diagnoses for the right wrist, but did not provide a medical opinion.  Accordingly, a VA examination addendum opinion is warranted.

Next, the VA examinations of record are insufficient for determining the proper disability ratings for the Veteran's spine and bilateral knee disabilities based on the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the disabilities on appeal do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted and, if possible, an opinion may be obtained with respect to the findings of previous examinations.

Based on the foregoing, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159(c)(4) (2017).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that additional examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA knee examination.  The examiner should describe in detail the current status of the service-connected left and right knee disabilities and all related manifestations.  The examiner should test and record range of motion in active motion, passive motion, weight bearing, and nonweight bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

a)  The VA examiner should indicate all present symptoms and manifestations from the Veteran's service-connected left and right knee disabilities, as rated according to manifestation of limitation of motion.  

b)  The examiner should report complete range of motion findings for the left and right knee joints.  Range of motion measurements should be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Schedule the Veteran for a VA spine examination.  The examiner should describe in detail the current status of the service-connected lumbar spine disability and all related manifestations.  The examiner should test and record range of motion in active motion, passive motion, weight bearing, and nonweight bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

a)  The VA examiner should indicate all present symptoms and manifestations from the Veteran's service-connected lumbar spine disability, as rated according to manifestation of limitation of motion.  

b)  The examiner should report complete range of motion findings for the spine.  Range of motion measurement should be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Obtain an addendum VA examination opinion to assess the etiology of his claimed right wrist disability.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed if an examination is deemed necessary.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed. 

The examiner must clearly identify all currently diagnosed right wrist disorders.  If a diagnosis for a right wrist disorder is not made, the examiner should explain why the Veteran does not meet the criteria for a diagnosis.

For each diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current right wrist disorder had its onset in, or is otherwise related to the Veteran's active service, including any symptomatology therein.

In rendering an opinion, the examiner must address the following:  1) the August 2001 service treatment record (STR) documenting the Veteran's complaints of right wrist pain that was activity related; 2) the August 27, 2001 STR assessment that the Veteran had a probable tendon sheath cyst; 3) the August 31, 2001 STR assessment of right wrist pain of questionable etiology; 4) the January 2002 STR statement of pre-dynamic instability of the right scapholunate; 5) the January 2003 STR that noted that the Veteran had intermittent wrist pain, but it was not considered disabling; 6) the July 2010 record from the Tennessee Orthopedic Alliance indicating episodic right wrist pain that was consistent with inflammation; 7) the July 2010 VA examiner's statement that the Veteran had right wrist pain of unknown etiology and a possible diagnosis of pre-dynamic scapholunate insufficiency; and 8) the July 2011 VA treatment record that diagnosed arthritis after conducting an examination of his right wrist.

4.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




